PER CURIAM.
This matter is before the Court on respondent’s Petition for Resignation, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition is conditioned upon acceptance by the Board of Governors of the following terms and conditions:
*2701. The Petition for Leave to Resign is without leave to reapply;
2. Respondent understands that he would be generally liable for any costs incurred by The Florida Bar in prosecuting disciplinary proceedings against him. Under the circumstances he is willing to have taxed against him the costs incurred by The Florida Bar to date in the disciplinary proceedings listed in the Petition;
3. Respondent agrees to cooperate with his Client Security Fund investigation conducted by The Florida Bar and understands that he will remain personally liable to make restitution in the cases described in his Petition should such liability be determined in appropriate court proceedings.
The Florida Bar having now filed its response supporting the Petition for Resignation on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Resignation without leave to reapply is hereby approved.
The resignation shall be effective immediately.
Costs in the amount of $2,027.95 are hereby taxed against respondent.
It is so ordered.
OVERTON, A.C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.